Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 01/14/2022.  As directed by the amendment: new claims 18-19 have been added.  Thus, claims 8-9, 16 and 18-19 are presently pending in this application.

Response to Arguments
Applicant's arguments with respect claims 1 and 16 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Mansat (4728329) and claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mansat (4728329) in view of Amirouche et al. (2001/0019382) “Amirouche” further in view of Herr (2016/0058519) have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not have adequate support for “biologic press fit engagement does not include a non-biologic press fit component”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by McDevitt et al. (2012/0215257) “McDevitt”.  
Regarding claim 8, McDevitt discloses a connective tissue unit 305 (Figs. 57-58) for installation into a prepared bone aperture 310 in a portion of bone 315 (Figs. 57-58) , the connective tissue having a first size (the radially expanded configuration of ligament 305; Fig. 58), the prepared bone aperture having a second size smaller than the first size (par. 0154 discloses the diameter of bone tunnel 310 is smaller than the radially expanded configuration) comprising: a compressed biologic connective tissue unit (the ligament is an biologic ACL graft ; pars. 0018 and par. 0150) having a compressed size smaller than the second size (pars. 0154-0158 discloses the ligament has a compressed/radially contracted size that is smaller than the bone tunnel since the ligament is able to be inserted into the bone tunnel 310) and configured to engage within the prepared bone aperture for an engaged biologic connective tissue unit and wherein said engaged biologic connective tissue unit is configured to increase said compressed size after engagement within the prepared bone aperture to at least match the second size (par. 0154 and Fig. 58 discloses the increased/radially expanded size has a larger size than the bone tunnel which allows the graft to engage the bone tunnel ).
Regarding claim 16, McDevitt discloses the size includes a diameter (par. 0154). 
Regarding claim 18, McDevitt discloses the engaged biologic connective tissue unit is further configured to produce a biologic press fit engagement with the portion of bone (par. 0154 discloses the bone tunnel 310 has a smaller size than the graft which would allow for a press fit engagement when the graft is inserted into bone tunnel 310).
Regarding claim 19, McDevitt discloses said biologic press fit engagement does not include a non-biologic press fit component (the graft is a biologic graft engaging a biological bone).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mansat (4728329) in view of Amirouche et al. (2001/0019382) “Amirouche” further in view of Liao et al. (2005/0012610) “Liao”. 
McDevitt discloses the claimed invention of claim 1; except for including an embedded sensor coupled to said engaged connective tissue unit.  However, Amirouche teaches a similar connective tissue unit comprising a sensor coupled to the connective tissue unit (Figs. 6-7 and par. 0044 disclose ligaments comprising tension sensors 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the engaged connective tissue unit in McDevitt to include a sensor coupled to the engaged connective tissue unit, as taught and suggested by Amirouche for generating data representative of tension on the ligament of the artificial joint (abstract of Amirouche). 
Furthermore, McDevitt in view of Amirouche are silent regarding an embedded sensor.  However, Liao teaches a similar sensing apparatus comprising embedded sensors (Fig. 2 and par. 0033 discloses sensor 30 embedded in cavity 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor coupled to the engaged connective tissue unit in McDevitt in view of Amirouche to be embedded, as taught and suggested by Liao, for allowing the sensor to have temperature sensing capabilities (par. 0033 of McDevitt). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YASHITA SHARMA/
Primary Examiner, Art Unit 3774